Citation Nr: 0734797	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO. 04-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
presbyopia (claimed as eye condition).

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
anxiety neurosis.

3. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
head injury/blackouts (claimed as traumatic brain disease).

4. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury (claimed as compression fracture 
upper vertebrae of the back).

5. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pleurisy, fever, water on lungs (claimed as pleurisy due to 
exposure to carbon tetrachloride).

6. Entitlement to service connection for a disability 
manifested by a stiff neck.

7. Entitlement to service connection for a right hip 
disability.

8. Entitlement to an increased disability rating for 
fracture, right clavicle (dominant), currently evaluated as 
20 percent disabling from November 24, 2003 to October 31, 
2005 and as 30 percent disabling from November 1, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a Board hearing at the RO in September 2007. By 
way of a September 2007 signed statement, the veteran waived 
RO review of the additional evidence which he submitted to 
the Veterans Law Judge who conducted the September 2007 Board 
hearing. 
In October 2007, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).

The issues of entitlement to an increased disability rating 
for a fracture of the right clavicle, service connection for 
presbyopia (claimed as an eye condition) on the merits, the 
issues of entitlement to service connection for a disability 
manifested by a stiff neck and a right hip disability, and 
the issues of whether new and material evidence has been 
received to reopen the service connection claims for anxiety 
neurosis, a head injury/blackouts (claimed as traumatic brain 
disease), residuals of a back injury (claimed as compression 
fracture upper vertebrae of the back), and pleurisy, fever, 
water on lungs (claimed as pleurisy due to exposure to carbon 
tetrachloride) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision in August 1971, the RO denied the 
veteran's service connection claim for presbyopia (claimed as 
eye condition); a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Evidence received since the August 1971 rating decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 1971 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
presbyopia (claimed as eye disability). 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, Sanders 487 F.3d 892 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for a vision disorder, 
as required by Kent v. Nicholson. However, in light of the 
Board's reopening of the veteran's service connection claim 
based on a finding that new and material evidence was 
submitted, the Board finds that further VCAA notice is not 
required because the full benefit sought by the veteran as to 
this issue of having his claim reopened is granted in the 
instant decision. 

New and Material Evidence - Service Connection for Presbyopia

In an August 1971 rating decision, the veteran's service 
connection claim for presbyopia (claimed as an eye condition) 
was denied. The veteran was notified of the August 1971 
denial, but he did not file a notice of disagreement to 
initiate an appeal. As such, the August 1971 rating decision 
became final. 38 U.S.C.A. § 7105(c). However, when a claim is 
the subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108. A November 2003 written 
communication from the veteran was interpreted by the RO as a 
claim to reopen. When a claim to reopen is presented under 
section 5108, VA must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).


The pertinent evidence received prior to the August 1971 
rating decision included service medical records and VA 
examination reports which showed presbyopia. The claim was 
denied by the RO based on lack of evidence of any current eye 
disability, other than presbyopia, which is not a disability 
for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9. 

Evidence received since the August 1971 rating decision 
includes VA treatment records, statements and testimony from 
the veteran, and VA examination reports, including a July 
2005 treatment note showing multiple ocular diagnoses and a 
note saying that "it is certainly not out of the question, 
but not certain either" that any of the ocular problems were 
related to the veteran's active duty service. All of this 
evidence is new as it was not of record at the time of the 
August 1971 rating decision. The medical evidence showing 
current diagnoses of eye conditions and the medical evidence 
addressing the possibility of a relationship between the 
current eye conditions and the veteran's active duty service 
are material. 

As such, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for an eye disability. The issue of 
entitlement to service connection for an eye disability on 
the merits will be addressed in the Remand section below.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for presbyopia 
(claimed as eye condition). To this extent, the appeal is 
granted.


REMAND

The Board has determined that additional notice and 
development of the remaining claims is mandated by law, as 
directed below: 


Service Connection for Presbyopia
 (Claimed as an Eye Condition)

The record includes evidence of a current disability and the 
note from the July 2005 VA treatment note that "it is 
certainly not out of the question, but not certain either" 
that any of these ocular problems are related to the 
veteran's active duty service. The Board cannot ascertain the 
meaning of this medical provider's comment. Allday v. Brown, 
7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).

Upon remand, the examiner will be requested to clarify what 
medical significance, if any, must be assigned to the 
findings in the service medical records indicating that the 
veteran entered military service with no noticeable vision 
defects, and was found upon discharge in July 1946 to have 
"defective vision left 5/20 corrected 6/20 DNEPTE [DID NOT 
EXIST PRIOR TO ENTRY]."


Petition to Reopen Claims of 
Service Connection for Anxiety Neurosis; 
Head Injury/Blackouts Claimed as Traumatic Brain Disease; 
Back Injury Compression Fracture of the Upper Vertebrae of 
the Back; and
Pleurisy Claimed as Due to Exposure to Carbon Tetrachloride

The RO attempted to provide notice as required by 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2007). However, a 
March 2006 decision by the Court has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claims 
as to whether new and material evidence had been submitted to 
reopen the claims for service connection for anxiety 
neurosis, head injury/blackouts (claimed as traumatic brain 
disease), residuals of a back injury (claimed as compression 
fracture upper vertebrae of the back) and pleurisy, fever, 
water on lungs (claimed as pleurisy due to exposure to carbon 
tetrachloride).

Without regard to the question of whether new and material 
evidence had been submitted, the RO afforded the veteran VA 
medical examinations as to his attempt to reopen the claims 
for an anxiety disorder, a head injury and disorders of the 
lungs and upper back. However, absent the submission of new 
and material evidence, VA's duty to assist does not attach 
and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach). 

Given the apparent de facto reopening of the claims, the 
Board has considered whether the claims being remanded for 
Kent compliance are ready for appellate review. However, the 
Board is unable to ascertain upon the present record if the 
veteran would be prejudiced in the absence of proper 
notification. See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(Holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby). 


Service Connection for a Cervical Spine Disability
(Claimed as a "Stiff Neck" and
Right Hip Disability

The RO did not provide appropriate VCAA notice as to these 
issues. The August 2004 VCAA letter addresses these claims, 
but only provides notice as to the information and evidence 
necessary to establish service connection for disabilities 
that are claimed as secondary to a presently service-
connected disability. 

In this case, the veteran is claiming the disabilities are 
secondary to an accident he had in service, not as secondary 
to a service-connected disability. Stated alternatively, the 
veteran is alleging a theory of direct service connection. 

The law provides that with regard to all claimed disorders, 
VA must also ascertain whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection) see Bingham v. Principi, 421 F.3d 
1346 (Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 
312-313 (2006).    


Increased Disability Rating for Fracture, Right Clavicle 
(dominant),
Evaluated as 20 percent disabling from November 24, 2003 to 
October 31, 2005 and as 30 percent disabling from November 1, 
2005

Pursuant to VA's duty to assist the veteran in the 
development of his claim, the veteran was afforded a VA 
examination in April 2007. The examination report reflects 
findings pertaining to a left shoulder disability, while the 
veteran is in receipt of a right shoulder disorder. The 
examination also included a radiographic study, which 
indicates that the veteran's non-service-connected left 
shoulder was examined. The RO, in substance, reiterated the 
radiographic findings of the left shoulder in a Supplemental 
Statement of the Case dated in May 2007. 

The Board is unable to ascertain whether the April 2007 VA 
examination was conducted of the service-connected right or 
the non-service-connected left shoulder. In view of this 
ambiguity, the report will be returned to the VA medical 
center for clarification and readjudication by the RO under 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.). .

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2007) and the Court's decision 
in Kent, as above. Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2007), the RO should advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for service connection 
for Anxiety Neurosis; Head 
Injury/Blackouts Claimed as Traumatic 
Brain Disease; Back Injury Compression 
Fracture of the Upper Vertebrae of the 
Back; and Pleurisy Claimed as Due to 
Exposure to Carbon Tetrachloride. In 
doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denials.

2. The RO should schedule the veteran for 
a VA ophthalmology examination. The 
examiner should be asked to diagnose any 
and all current eye disabilities and for 
each disability found on examination, the 
examiner should be asked to determine if 
such disability is etiologically related 
to the veteran's active duty service. The 
examiner must comment upon the service 
medical entry of July 1946 noting that 
the veteran was noted to have "defective 
vision left 5/20 corrected 6/20 DNEPTE 
[DID NOT EXIST PRIOR TO ENTRY]" and 
whether the entry indicates that the 
veteran sustained a vision disorder 
during the course of military service. 
The opinion must be based on a review of 
the entire claims file and contain a 
rationale.

3. The RO/AMC will return the claims 
folder to the VA examiner who conducted 
the April 2007 VA joints examination at 
the Temple, VA Medical Center. The 
examiner will be requested to clarify, if 
possible, whether the references in the 
April 2007 report to the veteran's non-
service-connected left shoulder disorder 
are the result of interpretation errors 
of an examination conducted of the 
service-connected right shoulder; or if 
the non-service-connected left shoulder 
was erroneously examined. In the event 
the April 2007 VA examiner is not 
available, the VA Medical Center should 
attempt to respond to this inquiry. If 
appropriate, the RO/AMC will afford the 
veteran a clarifying VA medical 
examination, of the veteran's service-
connected right shoulder disorder.

4. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. In particular, if 
the RO/AMC determines that the veteran 
has submitted new and material evidence 
sufficient to reopen any of the claims at 
issue, it should consider the whether the 
veteran should be afforded clarifying VA 
medical examinations or other appropriate 
development. Following such development, 
the RO/AMC should review and readjudicate 
the claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


